Opinion issued May 5, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00129-CR
                            ———————————
                IN RE TULIO WILFREDO ESCOBAR, Relator



            Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      Relator, Tulio Wilfredo Escobar, has filed a petition for writ of mandamus,

seeking to compel respondent, the Honorable Mark Kent Ellis, to sign a

certification of defendant’s right of appeal in the underlying case and forward

relator’s notice of appeal and the record to this Court.1 This Court’s records reflect

that the trial court clerk has forwarded to this Court relator’s notice of appeal, a

1
      The underlying case is Ex parte Tulio Escobar, No. 1329944-A, in the 351st
      District Court of Harris County, Texas, the Honorable Mark Kent Ellis presiding.
clerk’s record, and a supplemental clerk’s record that includes a certification of

defendant’s right of appeal, and the matter is currently pending in appellate cause

number 01-15-00154-CR.

      Because relator has received the relief requested in his mandamus petition,

we dismiss the petition for writ of mandamus as moot. See In re Jackson, No. 01-

12-00020-CV, 2012 WL 405707, at *1 (Tex. App.—Houston [1st Dist.] Feb. 9,

2012, orig. proceeding) (mem. op.) (citing In re Duncan, 62 S.W.3d 333, 334 (Tex.

App.—Houston [1st Dist.] 2001, orig. proceeding)).



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2